Citation Nr: 1802419	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-14 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Competency of Veteran to handle disbursement of funds

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to a rating in excess of 10 percent for atherosclerotic coronary disease associated with diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus, type II, and to include as due to exposure to herbicide agent.

5.  Entitlement to service connection for a vision/eye disorder, including macular hole, right eye.  

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for essential hypertension, to include as secondary to service-connected disabilities, and to include as due to exposure to herbicide agent.

8.  Entitlement to service connection for a skin disorder, including basal cell carcinoma and actinic keratosis, to include as due to exposure to herbicide agent.

9.  Entitlement to service connection for peripheral vascular disease, to include as secondary to service-connected disabilities.

10.   Entitlement to service connection for hearing loss.  

11.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 1970, to include service in the Republic of Vietnam.  He died in November 2011 and the appellant is claiming VA benefits as his surviving spouse.  

This matter comes to the Board of Veterans' Appeals on appeal from multiple rating decisions issued by Department of Veterans Affairs Regional Offices.  By way of background, in an April 2007 rating decision, the Regional Office (RO) in St. Petersburg, Florida continued a 10 percent rating for diabetes mellitus, type II, awarded service connection for atherosclerotic coronary disease and assigned a 10 percent rating, and denied service connection for peripheral neuropathy of the upper and lower extremities as well as PTSD.  In May 2007, the Veteran, through his representative, requested reconsideration of these issues and submitted additional evidence.  In a June 2008 rating decision, the RO in Cleveland, Ohio increased the evaluation for diabetes to 20 percent, continued the 10 percent rating for atherosclerotic coronary disease, and again denied service connection for PTSD and peripheral neuropathy.  The RO also denied new claims for service connection for peripheral vascular disease, essential hypertension, hearing loss,  basal cell carcinoma and actinic keratosis, and macular hole of the right eye.  A finding of incompetency was also proposed.  

In June 2008, the Veteran again requested reconsideration of evaluation of his heart disorder as well as the issues of service connection for PTSD, peripheral vascular disease, essential hypertension, hearing loss, basal cell carcinoma and actinic keratosis, peripheral neuropathy of the upper and lower extremities, and macular hole of the right eye.  In a March 2009 rating decision, the RO again denied these claims and found that the Veteran was not competent to handle disbursement of funds.  The Veteran appealed these issues.  Subsequently, in July 2011, the Veteran filed a new claim seeking an increased rating for diabetes mellitus as well as entitlement to SMC and in an October 2011 rating decision, the RO in Montgomery, Alabama continued a 20 percent rating for diabetes mellitus and denied SMC based on the need for aid and attendance/housebound.  The Veteran also appealed these issues.  

The Board notes that for claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  In October 2016, the agency of original jurisdiction (AOJ) entered a determination in which the appellant was found to be a proper substitute claimant.  

In October 2017, the appellant testified at a Board hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

Subsequently, the appellant submitted additional evidence along with a waiver of RO consideration of such evidence.  As such, the Board may properly consider this evidence. 

The issues of entitlement to service connection for essential hypertension, a skin disorder, peripheral vascular disease and hearing loss as well as the issue of entitlement to SMC based on the need for regular aid and attendance or on account of being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran died in November 2011; prior to his death, he was diagnosed with Alzheimer's disease; he did not object to the finding of incompetency and requested that his wife be appointed as fiduciary.

2.  The Veteran's service-connected diabetes mellitus had not required any regulation of activities and had been treated with restricted diet and medications.

3.  The Veteran's service-connected atherosclerotic coronary disease associated with diabetes mellitus, type II had not been manifested by a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.

4.  The evidence failed to show that the Veteran had a diagnosis of peripheral neuropathy of the upper and lower extremities for VA purposes.  

5.  There is no evidence of aggravation or an additional disability of the eyes superimposed on the Veteran's refractive errors during active service.

6.  The Veteran's eye disorders that were not refractive errors, including macular hole, right eye, are not shown to be causally or etiologically related to any disease, injury, or incident in service.

7.  The Veteran's claimed stressors were related to fear of hostile military or terrorist activity, which was consistent with the places, types, and circumstances of his service in Vietnam.

8.  The Veteran was diagnosed by a VA psychiatrist with PTSD due to his in-service stressor.


CONCLUSIONS OF LAW

1.  The appeal of competency of the Veteran to handle funds is dismissed.  38 U.S.C. §§ 5107, 5502 (2014); 38 C.F.R. §§ 3.102, 3.353 (2017).

2.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.119, Diagnostic Code 7913, 4.115a (2017).

3.  The criteria for an initial disability rating in excess of 10 percent for atherosclerotic coronary disease associated with diabetes mellitus, type II, have not been met. 38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.321 , 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2017).

4.  The criteria for service connection for peripheral neuropathy of the upper and lower extremities have not been met.  38 U.S.C.. §§ 1101, 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for service connection for a vision/eye disorder, including macular hole, right eye, have not met.  38 U.S.C. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2017).

6.  The criteria for entitlement to service connection for PTSD have been met.  
38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.304(f) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

As the Board's decision to grant service connection for PTSD is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  With respect to the remaining issues on appeal, the appellant has not alleged that VA has not fulfilled its duty notify or assist in the development of the claims decided herein.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board notes that a VA examination and/or opinion has not been obtained in connection with the claims for peripheral neuropathy of the upper and lower extremities and a vision/eye disorder, including macular hole, right eye; however, the Board finds that such is not necessary with respect to these issues.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Specifically, the Veteran's service treatment records are silent as to any complaints, findings, or diagnoses pertaining to peripheral neuropathy of the extremities or any injuries and/or disease of the eyes with the exception of wearing glasses.  Moreover, the post-service medical evidence is silent with respect to any findings of peripheral neuropathy.  Further, the first post-service medical evidence of a diagnosis of any disorder of the eyes is many years after service.  Significantly, there is no competent medical evidence indicating that there may be any relation between any such disorders and service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, given the lack of any in-service incidents or any competent evidence indicating a link between such disorders and service, the Board finds that a VA examination and/or opinion is not necessary to decide the claims for service connection for peripheral neuropathy of the upper and lower extremities and a vision/eye disorder, to include macular hole, right eye.  

II.  Competency of Veteran

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 . In this case, the evidence clearly shows that the Veteran suffered from Alzheimer's disease prior to his death and was not competent to handle the disbursement of VA funds.  Importantly, he did not object to the finding of incompetency and requested that his wife be appointed as his fiduciary for VA benefit purposes.  Moreover, it would appear that the Veteran's death has also made the question of competency moot as there would be no payment of VA monetary benefits directly to the Veteran at this point.  Hence, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue on appeal, and the appeal with respect to the competency of the Veteran is dismissed.

III.  Increased Rating Claims

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As with the issue of an increased rating for diabetes mellitus, type II, where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where, as with the issue of an initial higher rating for heart disorder, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Again, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Moreover, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110 (b)(2).  As such, the Board has considered the medical evidence within one year prior to the date of the Veteran's increased rating claim.

Diabetes Mellitus, type II

The Veteran's diabetes mellitus, type II, is rated 20 percent disabling under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

The Veteran filed his claim for an increased rating in July 2011.  Unfortunately, it appears that at that point, the Veteran was unable to report for a VA examination.  Nevertheless, prior VA examinations dated in January 2007 and January 2008 show that while the Veteran's diabetes was controlled by diet and medications, there was no indication of regulation of activities due to diabetes mellitus.  Moreover, subsequent VA and private clinical records are also silent with respect to any regulation on activities.  Further, although the appellant testified that the Veteran was restricted in his activities, these restrictions appeared to be primarily due to other non-related disabilities. 

In accordance with Note (1), the Board will first consider the Veteran's complications of diabetes.  The Board notes that the Veteran asserted that he had peripheral neuropathy of the upper and lower extremities associated with his diabetes and this matter is addressed further below.  Importantly, there has been no objective evidence of any other complications to warrant separate, compensable ratings.  

Turning to the criteria for a rating in excess of 20 percent for diabetes mellitus under Diagnostic Code 7913, the Board concludes, after a review of the record, that at no time throughout the course of the appeal has the Veteran's disability met the criteria for a 40 percent disability rating.  Specifically, while the evidence shows the Veteran has been prescribed medications and used a restricted diet to control his diabetes, he has not been prescribed limited physical activity or advised to avoid strenuous occupational or recreational activities.  Furthermore, the record reveals no episodes of ketoacidosis or hypoglycemic reactions, no hospitalizations, and no progressive loss of weight or strength.  In sum, the preponderance of the evidence does not support finding that the Veteran requires regulation of activities, as defined by Diagnostic Code 7913 (regulation of activities as the avoidance of strenuous occupational and recreational activities).  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The probative evidence of record thus shows that the Veteran has not been required to regulate his activities as defined by the rating criteria.  Therefore, the criteria for an increased rating for diabetes mellitus, type II, under the criteria of Diagnostic Code 7913, are not met.  As the criteria for the next higher, 40 percent, rating are not met and the criteria are cumulative, it follows that the criteria for an even higher rating (60 or 100 percent) likewise are not met.

The Board has carefully reviewed and considered the Veteran's statements prior to his death as well as the appellant's statements regarding the severity of his diabetes mellitus type II.  The Board acknowledges that the Veteran and the appellant, in advancing this appeal, believe that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, they are competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's and appellant's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's diabetes mellitus; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for his diabetes mellitus.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Atherosclerotic Coronary Disease

The Veteran's atherosclerotic coronary disease has been evaluated under Diagnostic Code 7005 as 10 percent disabling.  Pursuant to Diagnostic Code 7005, a 10 percent evaluation is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent evaluation is warranted when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A maximum 100 percent evaluation is warranted when there is chronic CHF, or; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

The Veteran was afforded a VA examination in January 2007.  It was noted that the Veteran was diagnosed with coronary artery disease in 1999 and underwent bypass surgery.  Subsequently, due to arrhythmias, a pacemaker was implanted.  At the examination, the Veteran denied angina and significant dyspnea on exertion.  His pacemaker was periodically monitored.  EKG showed paced rhythm with ventricular rate 92.  Chest x-rays showed postsurgical change from coronary bypass graft surgery and normal heart size.  Pacemaker leads were noted in his right ventricle.  The diagnosis was stable atherosclerotic coronary disease.  

Another examiner in January 2008 documented the same medical history pertaining to the Veteran's heart.  At this examination, the Veteran denied chest pain, but reported problems with significant fatigue and dyspnea on exertion.  However, he denied shortness of breath at rest and dizziness.  The Veteran reported problems with profound fatigue, but his wife was unsure if some of the symptoms were related to Alzheimer's disease.  Further, due to the Veteran's progressive dementia, he was not a candidate to run on a graded stress test.  The examiner noted that the Veteran's METS was approximately 2 to 3.  The Veteran's EF was the best predictor of his functional capacity.  

Unfortunately, follow up VA and private clinical records do not address the rating criteria for the Veteran's heart disorder.  Again, he was unable to report to further VA examinations.  

The appellant testified that the Veteran took medications for his heart, had a pacemaker following surgery and was in a nursing home.  

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's atherosclerotic coronary disease disability is not warranted under Diagnostic Code 7005.  A 30 percent evaluation is warranted when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  There is no competent medical evidence showing that the Veteran's METs were greater than 5.  Again, the most recent VA examiner noted that the Veteran's METS was approximately 2 to 3.  Moreover, there has also been no evidence of cardiac hypertrophy or dilation.  As such, a higher rating for the Veteran's atherosclerotic coronary disease is not warranted under Diagnostic Code 7005. 
 
Further, there are no other diagnostic criteria under which the Veteran's service-connected atherosclerotic coronary disease would be more appropriately evaluated, as he does not have other heart conditions such as endocarditis, pericarditis, syphilitic heart disease, or hypertensive heart disease.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7004 and 7006-7123 (2017).

In sum, the preponderance of the evidence is against the claim for an initial disability rating higher than 10 percent for the Veteran's service-connected atherosclerotic coronary disease.  There is no doubt to be resolved and a higher initial rating is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

IV.  Service Connection Issues

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Peripheral Neuropathy of the Upper and Lower Extremities

Prior to his death, the Veteran asserted that he had peripheral neuropathy of the upper and lower extremities associated with his diabetes mellitus.  There is also some indication that his neuropathy was due to exposure to herbicides.

In this regard, a veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain designated herbicide agents during such service, absent affirmative evidence to the contrary. Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307(a)(6)(iii).  Here, service personnel records confirm that the Veteran served in Vietnam; therefore, he is presumed to have been exposed to herbicide agents. 

Service connection based on exposure to herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  The diseases are associated with herbicide agent exposure for purposes of the presumption include early onset peripheral neuropathy.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309.  For the presumption to apply, peripheral neuropathy must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicide agents.  

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide agent exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records are silent with respect to any symptoms, findings or diagnoses of peripheral neuropathy.  Significantly, a January 1970 service examination prior to his retirement and a March 1970 Physical Evaluation Board proceeding are both silent with respect to any such findings.  In fact, the January 1970 service examination showed that the lower extremities were clinically evaluated as normal.  

Post-service clinical records are also silent with respect to any symptoms, findings or diagnoses of peripheral neuropathy.  The January 2008 VA examination addressing the severity of the Veteran's diabetes mellitus was silent with respect to any findings of peripheral neuropathy.  Importantly, a December 2014 Agent Orange peripheral neuropathy review checklist completed by a medical doctor clearly stated that peripheral neuropathy was not identified.  

Therefore, based on the evidence of record, the Board finds that a preponderance of the competent medical evidence is against a finding that the Veteran had peripheral neuropathy of the upper and lower extremities for VA purposes.  In this regard, the medical evidence of record does not show a diagnosis of any such disorder.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Further, the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   

In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), that Court found that the Board erred when it did not consider whether the appellant's adjustment disorder, diagnosed prior to the claim period, was extant at the time he filed his claim but had resolved by the time of the later examination.  Therefore, the Board will also look to the evidence prior to the claim period.  See McClain, 21 Vet. App. at 321 (noting that the "current disability" required for service connection includes a disability at the time of filing or during the pendency of a claim); but see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "simply because [the Veteran] had a disease or injury while on active service" was insufficient to obtain benefits "[i]n the absence of proof of a present disability").  In the instant case, based on the evidence of record, the Veteran did not suffer from peripheral neuropathy of the upper and lower extremities at any point during the course of the appeal or, for that matter, prior to the appeal period.  

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously considered and explicitly rejected the view that medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Specifically in Jandreau, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When applying the case law discussed above, here, prior to his death, the Veteran  and the appellant are competent to describe symptoms and to report a continuity of symptoms since service.  However, while they can describe symptoms, they are not competent to diagnose a chronic disability of the upper and lower extremities.  The Board finds that medical experience is required to diagnose such disability and that neither the Veteran prior to his death nor the appellant have shown that they have such experience.  Thus, their contentions are outweighed by the medical evidence of record.  The appellant also testified that the Veteran had been diagnosed with such disorder.  However, the Board finds that her testimony is not credible as the remaining competent medical evidence of record shows no such diagnosis.  

In conclusion, the preponderance of the evidence is against service connection for peripheral neuropathy of the upper and lower extremities.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Macular Hole, Right Eye

The present appeal also includes the issue of entitlement to service connection for a vision/eye disorder, to include macular hole, right eye.

In specific regard to service connection for eye disabilities, the Board observes that service connection is not generally established for refractive error of the eye as it is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c), 4.9.  Refractive error of the eyes includes myopia, presbyopia, and astigmatism.  Id.; VA Manual M21-MR1, Part III, Subpart IV, Chapter 4, Section B, Para. 10(d).  Further, absent aggravation or superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992). 

Thus, in the absence of some event or trauma, a refractive error is a constitutional or development abnormality for which compensation benefits may not be authorized.  38 C.F.R. §§ 3.303(c), 4.9 (congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation); see also VAOPGCPREC 82-90.

VA's General Counsel issued an opinion interpreting 38 C.F.R. § 3.303(c) to mean that that service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. VAOPGCPREC 67-90.  The VA General Counsel also has issued an opinion that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

In the instant case, service treatment records do document that the Veteran wore glasses for his vision.  However, there is no evidence of an event or trauma to the eyes in service.  As such, there is no evidence that the Veteran's refractive error was aggravated or subject to a superimposed disease or injury during his military service that resulted in additional disability.  Thus, as this disorder is considered congenital or developmental defects of the eyes and not a disease or injury within the meaning of applicable legislation relating to service connection, service connection may not be allowed.

Moreover, the first post service evidence of any eye disorder is in September 2000, 30 years after the Veteran's retirement from service, when he had surgery on a macular hole in the right eye.  Subsequently, private 2008 records show age-related macular degeneration.  However, there is no evidence linking either of these eye disorders to service.  

Accordingly, the Board must find that, as there is no evidence of any other chronic eye disorder in service or for many years after service, service connection is not warranted.  Again, service treatment records are completely silent with respect to any diseases or injuries to the eyes.  The Veteran's January 1970 service  examination also showed that the Veteran's eyes were clinically evaluated as normal.  Moreover, there were no eye symptoms at retirement with the exception of the need to wear glasses.  Post-service medical evidence is also silent with respect to any nexus between a current eye disorder and any incident, disease or injury in service.  Moreover, as eye disorders are not considered chronic diseases listed at 38 C.F.R. § 3.309(a), the use of continuity of symptoms to establish service connection is not allowed.  See Walker, cited above.  

Again, in the instant case, prior to his death, the Veteran and the appellant are competent to report any in-service problems, as well as pertinent symptomatology since service.  However, they are not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, supra; Jandreau, supra. 

Therefore, the Board finds that service connection for a vision/eye disorder, including macular hole, right eye, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

PTSD

The present appeal also includes the issue of service connection for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board notes that VA updated references in its regulations to the Fifth Edition of the DSM (DSM-V).  The changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308  (March 19, 2015) (Applicability Date).  Although the current claim was certified after August 4, 2014, as the Veteran died prior to the amendments, the Board finds that DSM-IV should be applied in this case.  

VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing a required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010, to July 13, 2010).  The provisions of this amendment apply to applications for service connection for PTSD that: are received by VA on or after July 13, 2010; were received by VA before July 13, 2010, but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010; or, are pending before VA on or after July 13, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  Id.

Under the amendments, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  For these purposes, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

While in service, the Physical Evaluation Board proceedings showed diagnoses of alcoholism, chronic, moderate, and adult situational reaction, acute severe; treated, improved.  Further, the appellant has consistently described the Veteran's PTSD symptoms and asserted such symptoms dated prior to his diagnosis of Alzheimer's disease.  The record also includes a statement from the Veteran's daughter, who also suffers from PTSD, describing the Veteran's PTSD symptoms that she witnessed, including self-medicating with alcohol.  Importantly, a May 2007 VA clinical record showed that the Veteran was diagnosed with chronic PTSD due to his service in Vietnam by a VA psychiatrist.   

Prior to his death, the Veteran stated that while traveling to Da Nang, he came under attack and witnessed killing of fellow service members.  He also witnessed a helicopter being shot down.  The Board finds that the Veteran's claimed stressors are consistent with the places, types, and circumstances of his service in Vietnam as a logistics officer.  Accordingly, as there is no clear and convincing evidence to the contrary, the Board accepts the Veteran's lay testimony as sufficient to establish the occurrence of the claimed in-service stressor.

Finally, the evidence establishes a link between current symptoms and the claimed in-service stressor.  Specifically, again, in May 2007, a VA psychiatrist confirmed that the Veteran's claimed stressor was adequate to support a diagnosis of PTSD and that the Veteran's symptoms were related to the claimed stressor.  

Because the requirements of 38 C.F.R. § 3.304(f) have been met, service connection for PTSD is warranted.


ORDER

The appeal of competency of the Veteran to handle funds is dismissed.

A rating in excess of 20 percent for type II diabetes mellitus is denied.

An initial rating in excess of 10 percent for atherosclerotic coronary disease is denied.

Service connection for peripheral neuropathy of the upper and lower extremities is denied.  

Service connection for a vision/eye disorder, including macular hole, right eye, is denied.  

Service connection for PTSD is granted.


REMAND

The present appeal also includes the issues of service connection for hypertension, a skin disorder, peripheral vascular disease and hearing loss.  With respect to the Veteran's claim for hypertension, although VA has not conceded a relationship between hypertension and herbicides, it is significant to note that, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20.309.  As the Veteran served in Vietnam, exposure to herbicide agents is conceded.  In light of the above, it will be necessary to obtain an opinion specifically addressing whether the Veteran's hypertension is related to his herbicide agent exposure.  

Likewise, prior to his death, the Veteran also asserted that his skin disorder was due to service in Vietnam, including exposure to herbicide agents.  In light of these contentions, an opinion should also be obtained concerning the Veteran's skin disorder.

Moreover, with respect to the Veteran's hypertension and peripheral vascular disorder, the appellant has also asserted that these disorders are secondary to the Veteran's service-connected disorders.  As such, a VA opinion is necessary to determine whether these disorders are proximately due to and/or aggravated by the Veteran's service-connected disorders.  See 38 C.F.R. § 3.310.  

The Veteran was afforded a VA examination regarding his hearing loss in December 2007.  The examiner found that the Veteran's hearing loss was not related to service because his hearing was normal on separation and there was no frequency testing within one year showing that hearing loss had manifested to a compensable degree.  However, in proffering this rationale, the examiner did not take into account the Veteran's conceded in-service noise exposure and the possibility of delayed onset hearing loss.  The examiner did not consider more current literature with regard to delayed onset hearing loss.  Importantly, the Veteran does not have to show hearing loss at the time of discharge in order to establish service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, the examination is inadequate as the examiner did not appear to consider all of the relevant evidence or, in light of such, provide sufficient rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  As such, the Board finds that an addendum opinion is also necessary with respect to this issue.

Lastly, the issue of entitlement to SMC benefits is inextricably intertwined with the remaining claims on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this issue must also be returned to the AOJ.  

Accordingly, the case is REMANDED for the following action:

1. Send the record to an appropriate VA examiner(s) for an etiological opinion with respect to the Veteran's hypertension, skin disorder, peripheral vascular disorder and hearing loss.  

With respect to hypertension, the appropriate examiner should offer an opinion as to whether it was at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension was related to his military service, to include his exposure to herbicide agents; or was proximately due to, or had been aggravated by the Veteran's service-connected disabilities.  The examiner should specifically address the Update 2012 from NAS.

With respect to a skin disorder, to include basal cell carcinoma and actinic keratosis, the appropriate examiner should offer an opinion as to whether it was at least as likely as not (a 50% or higher degree of probability) that the Veteran's skin disorder was related to his military service, to include his service in Vietnam and exposure to herbicide agents.

With respect to peripheral vascular disease, the appropriate examiner should offer an opinion as to whether it was at least as likely as not (a 50% or higher degree of probability) that the Veteran's peripheral vascular disease was related to his military service, or was proximately due to, or had been aggravated by the Veteran's service-connected disabilities.  

With respect to hearing loss, the appropriate examiner should offer an opinion as to whether it was at least as likely as not (a 50% or higher degree of probability) that the Veteran's hearing loss was a delayed response to in-service noise exposure.  The examiner should consider current literature on delayed onset hearing loss and the Veteran's conceded in-service noise exposure.

A detailed rationale for all opinions expressed should be furnished.  

2.  Readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


